986 So. 2d 661 (2008)
GUARDIAN AD LITEM PROGRAM, Appellant,
v.
FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES, et al., Appellees.
No. 1D08-1359.
District Court of Appeal of Florida, First District.
July 24, 2008.
Thomas Wade Young, Appellate Counsel, Guardian ad Litem Program, Orlando, for Appellant.
Adrienne C. Rodgers, Senior Attorney, Department of Children and Families, Panama City, for Appellee Department of Children and Families; Shalene Grover, Altha, for Appellee B.A.; Radha Rothrock of the Rothrock Law Firm, P.A., Bonita Springs, for Appellee J.S.
PER CURIAM.
The Guardian Ad Litem Program appeals an order of the circuit court which denied a petition for termination of parental rights of the father and which placed the child in a permanent guardianship. Appellee Department of Children and Families has filed a notice that it will not file an answer brief and a request for remand to the trial court for entry of findings, conceding that the order does not comply with Florida Rule of Juvenile Procedure 8.260(a), which requires that orders of the court be reduced to writing and contain specific findings of fact and conclusions of law. We treat this as a concession of error, find it to be proper, and reverse *662 and remand to the circuit court for further proceedings.
REVERSED and REMANDED.
BARFIELD, WEBSTER, and LEWIS, JJ., concur.